235 F.2d 959
Troy Lee EAVES, Appellant,v.James E. EDWARDS, Warden, Appellee.
No. 12635.
United States Court of Appeals Sixth Circuit.
June 6, 1956.

Appeal from the United States District Court for the Middle District of Tennessee, Nashville; William E. Miller, Judge.
Randal A. Anderson, Jr., Cincinnati, Ohio, for appellant.
Nat Tipton, Knox Bigham, and Milton P. Rice, Nashville, Tenn., for appellee.
Before SIMONS, Chief Judge, and MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of the record, the briefs of the parties, and the argument of counsel in open court, and the court being duly advised,


2
Now, therefore, it is ordered, adjudged, and decreed that the judgment of the district court be and is hereby affirmed for the reasons set forth in the opinion of Judge Miller, 143 F. Supp. 229.